PER CURIAM.
The convictions for armed robbery and conspiracy to commit a felony are affirmed. We reverse the conviction for grand larceny which arose out of the robbery. The trial judge recognized that the larceny was a lesser included offense of the robbery and withheld imposition of sentence. Nevertheless, a defendant cannot be convicted of a lesser included offense and the higher offense arising out of the same transaction. The conviction for grand larceny is reversed. Haynes v. State, 377 So.2d 771 (Fla. 4th DCA 1979).
AFFIRMED in part, REVERSED in part.
ANSTEAD and BERANEK, JJ., and RIVKIND, LEONARD, Associate Judge, concur.